Citation Nr: 0527525	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-10 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for cause of death. 

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran, had active service from July 1944 to June 1946.  
He died in August 2002.

This appeal arises from a February 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Boston, Massachusetts.

At the time of his death, the veteran had initiated claims 
for service connection for hearing loss, tinnitus, frostbite 
residuals, a right knee disorder and PTSD as well as an 
increased rating of his service-connected appendectomy scar.  
As the appellant's claim is derivative of any benefit to 
which the veteran might have been entitled at his death, the 
Board's primary analysis must be one that considers the 
underlying claims, in this case, entitlement to service 
connection for tinnitus, a right knee disorder and PTSD; 
entitlement to a compensable rating for appendectomy scar and 
whether new and material evidence has been submitted to 
reopen claims for hearing loss and frostbite residuals.  


FINDINGS OF FACT

1.  The veteran died in August 2002, at the age of 76.

2.  According to the death certificate, the veteran's 
immediate cause of death was cardiac arrest due to acute 
myocardial infarction with coronary artery disease listed as 
a significant condition contributing to his death.

3.  At the time of the veteran's death, he was service 
connected for an appendectomy scar, rated as noncompensably 
disabling since June 1946.  

4.  The competent medical evidence in the claims file at the 
time of the veteran's death does not demonstrate a causal 
relationship between cardiac arrest and service or service-
connected appendectomy scar, or that a cardiac disorder was 
manifested to a compensable degree within the prescribed one-
year presumptive period.

5.  The veteran's claims for service connection for hearing 
loss, tinnitus, frostbite residuals, a right knee disorder 
and PTSD, and a compensable rating for an appendectomy scar, 
were received by the RO in April 2002, and were pending at 
the time of his death.

6.  The appellant's claim for accrued benefits was received 
in October 2002, less than one year after the veteran's 
death.

7.  Evidence on file at the time of the veteran's death shows 
that he did not have hearing loss, tinnitus, a right knee 
disorder, frostbite residuals or a diagnosis of PTSD related 
to service.  In addition, the evidence in file at the time of 
the veteran's death does not reflect that he had an 
appendectomy scar to a compensable degree.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.312 (2005).

2.  The appellant is not eligible for accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
claimant is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant' s possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the claimant's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the claimant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the claimant .  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant's claim was received in October 2002.  By 
letter dated in February 2003 the RO advised the appellant of 
the criteria for establishing her claim, the types of 
evidence necessary to prove the claim, the information 
necessary for VA to assist her in developing her claim, and 
the evidence that the RO had received.  The appellant was 
notified of which portion of that evidence she was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on her behalf.  The 
letter suggested that she submit any evidence in her 
possession.  The letter also informed the appellant that at 
her option, the RO would obtain any non-federal private 
treatment records she identified as related to her claim, 
provided she completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on her behalf.  
Clearly, from submissions by and on behalf of the appellant, 
she is fully conversant with the legal requirements in this 
case.  Thus, the contents of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

The record reflects that the appellant and her representative 
were provided with a copy of the February 2003 rating 
decision and the January 2004 statement of the case.  By way 
of these documents, the appellant was informed of the 
requirements for establishing service connection for cause of 
the veteran's death.  Thus, these documents provided notice 
of the laws and regulations, the cumulative evidence already 
of record, and the reasons and bases for the determination 
made regarding the claim, which the Board construes as 
reasonably informing her of the information and evidence not 
of record that is necessary to substantiate her claim.  

As concerns the duty to assist, the RO obtained the treatment 
records identified by the appellant as relevant to her claim.  
The Board finds that all necessary development has been 
accomplished.  In this context, the veteran's service medical 
records, and VA and private outpatient treatment records, 
identified as relevant to the claim, have been obtained and 
associated with the claims file.  The appellant was offered 
an opportunity to present testimony at a hearing in this 
case, but declined.  Neither the appellant nor her 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  As will be 
explained in further detail below, the Board notes that the 
central question on a claim for accrued benefits purposes is 
essentially a legal determination and does not depend on any 
additional evidence.  Given the nature of accrued benefits 
claims, additional development of the record is not at issue 
as such claims are based upon the record as it is was at the 
time of the veteran's death.  Therefore, the Board finds that 
the RO has complied with the duty to assist the appellant 
with the development of her claims.  38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2004).

In short, the appellant is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, she 
does not dispute any of the material facts pertaining to her 
claim, and she has not indicated the existence of any 
outstanding information or evidence relevant to her claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the appellant.

Factual Background

Service medical records show that at service entrance in 1944 
the examiner noted the veteran had an old healed mastoid scar 
on the left ear and second-degree pes planus, asymptomatic.  
Subsequent records are negative for treatment of either 
condition.  At service discharge in 1946 under the heading 
for defects it was noted the veteran had history of 
appendicitis and ear trouble.  Clinical evaluation was 
otherwise normal.  Specifically, his hearing was measured as 
15/15 in both ears with no complaints of tinnitus.  
Evaluations of the feet and musculoskeletal system were 
normal.  There were no psychiatric or cardiovascular findings 
or complaints.  

In December 1946, the RO granted service connection for an 
appendectomy scar, rated as noncompensably disabling.

In October 1986, the veteran filed claims for service 
connection for hearing loss and frostbite residuals.  In 
support of his claim is a September 1986 discharge summary 
which shows the veteran was hospitalized for coronary artery 
disease, requiring a cardiac catheter.  He gave a history of 
myocardial infarction in 1967.  Additional VA outpatient 
treatment records dated from April 1988 to October 1988 show 
the veteran was treated for complaints of heel pain which he 
attributed to frostbite.  The diagnoses were heel spur 
syndrome, hyperkeratoses and dystrophic toenails.  The 
examiner did not comment on etiology.  The records are 
negative for treatment or diagnosis for hearing loss, 
tinnitus, a right knee disorder or PTSD.  

In October 1988, the RO denied service connection for foot 
condition, claimed as frostbite residuals and hearing loss.  

Additional VA outpatient treatment records dated from October 
1988 to August 1989 show the veteran received palliative foot 
care for various foot disorders including hyperkeratosis and 
onychauxis requiring nail and callus reduction.  These 
records are likewise negative for treatment or diagnosis for 
hearing loss, tinnitus, a right knee disorder or PTSD.  

In an October 1989 rating decision, service connection for 
hearing loss and frostbite residuals remained denied.  

In March 2002, the veteran filed claims for service 
connection for hearing loss, tinnitus, frozen feet residuals, 
right knee disorder and PTSD.  He also requested an increased 
evaluation for his appendectomy scar.  

In August 2002, the veteran died from cardiac arrest due to 
acute myocardial infarction.  Coronary artery disease was 
listed as a significant condition contributing to his death.  

In October 2002, the appellant filed claims for cause of 
death and accrued benefits.  In support of her claims she 
submitted a lay statement, dated in December 1952, from an 
individual who presumably served with the veteran.  He noted 
that during service the veteran had been pulled off the front 
line due to an ear problem, experienced problems with hearing 
after heavy shelling and also had problems with his feet.  

The appellant also submitted medical statements from the 
veteran's private treating physicians dated in the early 
1950s.  Specifically, a November 1952 letter from a 
chiropodist noted the veteran had extremely dry tissue of the 
feet with resulting irritation, which could be due to 
frostbite contracted during his service.  In a December 1952, 
statement another private physician diagnosed mixed type 
deafness and left ear tinnitus.  He noted the veteran's 
history of bad hearing since firing on front lines in 
service.  In June 1953, a third physician diagnosed partial 
traumatic deafness and post frostbite syndrome of 
hyperaesthesia, compatible with veteran's wartime medical 
history.  

Cause of Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004). 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2004).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2004).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2) (2004).  

In reviewing the evidence of record, the Board notes that the 
veteran underwent an appendectomy in service.  He was 
subsequently granted service connection for the residual 
scar, rated as noncompensable.  His death certificate shows 
that he died on August [redacted], 2002, from cardiac arrest, due to 
acute myocardial infarction with coronary artery disease as a 
contributing factor.  

Service medical records show no findings suggestive of any 
cardiovascular disorder.  Moreover, there are no 
contemporaneously recorded post service medical records that 
indicate that such a condition was manifested to a 
compensable degree within one year following the veteran's 
discharge from service.  Rather, clinical records reveal that 
he was treated for coronary artery disease beginning in 1986, 
many years after service discharge.  None of the records 
provide a link between the heart disease which caused the 
veteran's death, and his period of military service.  

The Board notes that the appellant does not contend that a 
cardiovascular disorder was incurred during active service.  
Instead she contends that the veteran's coronary artery 
disease, which contributed to his death, was due to anxiety 
from PTSD and poor circulation from frostbite.  However, 
service medical records reflect no evidence pertaining to 
frostbite and the first clinical evidence of frostbite was in 
the early 1950s several years after service and none of the 
examiners suggest that frostbite may have led to the 
development of coronary artery disease.  Further, the post 
service record is entirely negative for psychiatric treatment 
or diagnosis of PTSD.  There is no medical opinion or other 
medical evidence on file, suggesting any relationship between 
the veteran's terminal cardiac arrest and his period of 
service, or otherwise suggesting that the veteran's death is 
related to his service.  The appellant has simply made a 
contention that this is the case, with no medical evidence in 
support of her argument.  Furthermore, the Board has 
considered that the appendectomy scar did not involve active 
processes affecting vital organs, but was more quiescent or 
static in nature.  38 C.F.R. § 3.312(c)(2) (2004).

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, in the absence of competent 
evidence on file linking the cause of the veteran's death to 
service, the Board concludes that the preponderance of the 
evidence is against the appellant's claim.  Accordingly, 
service connection for the cause of the veteran's death is 
denied and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a)(1)(i) 
(2004).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 2002).  The appellant 
met this requirement by submitting a claim for accrued 
benefits in October 2002, approximately two months after the 
veteran's death.

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the veteran's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4) (2004).  Evidence considered to be in the file 
at the date of death even though it is not physically placed 
in the file includes service department records, VA 
hospitalization reports, reports of treatment or examination 
at VA medical facilities or as authorized by VA, and reports 
of autopsy made by VA.  See Hayes v. Brown, 4 Vet. App. 353 
(1993) (also holding that manual provisions affecting what 
post-date-of-death evidence may be considered were 
substantive rules).

Therefore, even though the foregoing regulation does not 
permit the building of the entire case after the veteran's 
death, it does permit the filling in of missing details.  
Hayes v. Brown, 4 Vet. App. 353 (1993); see also Smith v. 
Brown, 10 Vet. App. 330, 335 (1997) (stating that, in Hayes, 
4 Vet. App. at 360-61, the Court held that "evidence in the 
file at date of death" may include private hospital and 
examination reports submitted after date of death; permitting 
consideration of evidence deemed constructively in file at 
date of death.)

Service Connection 

Evidence in the file at the date of veteran's death in August 
2002, included service medical records which were negative 
for any abnormality involving the ears or lower extremities.  
His psychiatric status was normal.  Post service, there were 
no credible complaints or documented diagnoses of tinnitus, 
right knee disorder or signs and symptoms of PTSD.  Thus, 
there was no evidence of chronic disabilities or disease as 
defined by regulation or statute.  Submitted with the 
appellant's claim was a private medical record dated in the 
early 1950s that discussed the relationship between the 
veteran's claimed tinnitus and service.  The Board notes that 
the private medical opinion, submitted by the appellant in 
October 2002, cannot be considered in granting service 
connection for tinnitus because it was not of record at the 
time of the veteran's death in August 2002.

Hence, the Board finds that the preponderance of evidence is 
against the claim and service connection for accrued benefits 
purposes, is not warranted.  In reaching this decision, the 
Board has considered the benefit- of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

New and Material Evidence

With regard to the claims for hearing loss and frostbite 
residuals, in December 1988, the RO previously denied the 
veteran's claims and he did not appeal that decision.  During 
his lifetime the veteran could have reopened his claims by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
Therefore, since the appellant's accrued benefits claim 
incorporates the prior December 1988 RO decision, she also 
must clear the hurdle of presenting new and material evidence 
before her accrued benefits claim may be considered.  
Zevalkink v. Brown, 6 Vet. App. 483, 492 (1994).  Moreover, 
the new and material evidence to reopen the December 1988 RO 
decision for purposes of the appellant's accrued benefits 
claim must have been in the veteran's file at the time of his 
death.  38 C.F.R. § 3.1000; Zevalkink at 493.

Accordingly, the appellant's claim for accrued benefits must 
be adjudicated pursuant to the statutory provisions governing 
a reopened claim.  The December 1988 RO decision can only be 
reopened if it is determined that evidence received since 
December 1988 and of record as of the date of the veteran's 
death (August [redacted], 2002) includes evidence which is new and 
material.  Evidence not of record as of August [redacted], 2002, may 
not be considered in determining whether new and material 
evidence has been received to reopen the previously denied 
claim.

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, VA will then evaluate the merits of the claim after 
ensuring that the broad duty to assist under 38 U.S.C.A. § 
5103A has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999). 

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a).  In addition, the 
evidence, even if new, must be "material," in that it must 
raise a reasonable possibility of substantiating the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a).

Evidence of record at the time of the December 1988 RO 
decision that denied service connection for hearing loss and 
frostbite residuals included the veteran's service medical 
records which reflected no abnormalities of the feet and were 
negative for evidence of hearing loss.  Also of record were 
VA medical records dated in the 1980s which showed that the 
veteran was treated for heel spur syndrome.  There was no 
opinion as to the cause of the heel spur, and it was not 
related to any in-service occurrence or event  Evidence 
submitted subsequent to the 1988 final RO decision but prior 
to the veteran's death in August 2002 consisted of additional 
VA medical records showing continued palliative foot care.  
The statement did not provide an opinion as to the etiology 
of the veteran's foot disorders. 

The Board finds these records to be cumulative evidence, so 
they are not new, and are not material to the issue at hand.  
The additional evidence does not contain current evidence of 
hearing loss or a competent expert opinion relating the 
veteran's foot disorders with any in-service event.  To the 
extent pertinent contentions are advanced, they are redundant 
of information previously on file.  Thus, this is not new and 
material evidence in that it is not of such significance that 
it must be considered.  The evidence does reflect a private 
medical opinion, submitted in October 2002, attributing the 
veteran's hearing loss and frostbite to service.  However, 
given that the Board is precluded from considering any 
evidence not of record at the time of the veteran's death in 
August 2002, his claim would not have been reopened prior to 
his death and entitlement to accrued benefits is denied.

In reaching this decision, the Board has considered the 
benefit- of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004).

Increased Rating

At the time of his death, the veteran's service-connected 
appendectomy scar was rated by the RO as noncompensable 
disabling pursuant to Diagnostic Code 7805, which addresses 
scars.

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant assignment of a 10 percent evaluation.  Note 
(1) defines an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) defines a superficial scar as one not associated 
with underlying soft tissue damage.  Under Diagnostic Code 
7804 superficial scars that are painful on examination 
warrant a 10 percent evaluation.  Note (1) defines a 
superficial scar as one not associated with underlying soft 
tissue damage.  Scars are otherwise rated based on limitation 
of function of affected part pursuant to Diagnostic Code 
7805.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2004).

The veteran failed to provide any detailed information on 
symptomatology of the appendectomy scar.  The medical records 
show there was no documented pattern of repeated medical 
visits for treatment of reported problems with the scarring.  
Therefore, actual disability due to the appendectomy scar has 
not been shown.  Without lay or medical evidence regarding 
the veteran's symptoms or the severity of the scar during his 
lifetime, there is no probative evidence that shows that it 
resulted in a compensable evaluation under the appropriate 
diagnostic code.  

Under the circumstances, the Board concludes the current 
level of disability for the appendectomy scar shown was 
encompassed by the noncompensable rating assigned and with 
due consideration to the provisions of 38 C.F.R. § 4.7, a 
higher evaluation is not warranted for the purpose of accrued 
benefits.  The preponderance of the evidence is against the 
claim.  




ORDER

Entitlement to service connection for cause of the veteran's 
death was denied.  

Entitlement to accrued benefits is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


